DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 10 February 2021 and 12 November 2021 comply with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statements.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 21-40 are allowed.
Regarding independent Claim 21, the prior art of record does not describe or reasonably suggest, in conjunction with the further limitations of the present claims, a latch actuator coupled to the housing and comprising at least one camming surface configured to actuate the first latch and the second latch, wherein the housing and latch actuator are configured such that the latch actuator is removably couplable to a first side of the housing and is removably couplable to a second side of the housing.
Claims 22-31 depend from Claim 21 and are therefore allowable for at least the same reasons.
Regarding independent Claim 32, the prior art of record does not describe or reasonably suggest, in conjunction with the further limitations of the present claims, a latch actuator coupled to the housing and comprising at least one camming surface configured to actuate the first latch and the second latch, wherein the latch actuator is removably couplable to the first side of the housing to actuate the first latch and the second latch when the first and second plugs are in the first position, and removably couplable to the second side of the housing to actuate to actuate the first latch and the second latch when the first and second plugs are in the second position.
Claims 33-40 depend from Claim 32 and are therefore allowable for at least the same reasons.
Conclusion
The prior art cited in the attached form PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JERRY RAHLL/Primary Examiner, Art Unit 2874